UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 15-7371


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

             v.

JAMES SCOTT ROBINSON,

                      Defendant - Appellant.


                  On Remand from the Supreme Court of the United States.
                                  (S. Ct. No. 16-6550)


Submitted: September 28, 2017                                 Decided: October 17, 2017


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


James Scott Robinson, Appellant Pro Se. Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Scott Robinson appealed the district court’s order denying his 28 U.S.C.

§ 2255 (2012) motion as untimely. We affirmed on appeal. United States v. Robinson,

653 F. App’x 779 (4th Cir. 2016). The Supreme Court granted Robinson’s certiorari

petition and has remanded the case to this Court for further consideration in light of

Montgomery v. Louisiana, 136 S. Ct. 718 (2016). Robinson v. United States, 137 S. Ct.

1433 (2017) (Mem.). Because the district court has not yet had the opportunity to assess

the impact of Montgomery on Robinson’s § 2255 motion, we vacate the district court’s

order and remand for further proceedings. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            2